FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofApril 2016 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ASTRAZENECA PLC - ANNUAL GENERAL MEETING 2016 Results of Annual General Meeting held on 29 April 2016 AstraZeneca PLC announced the results of the voting at its Annual General Meeting today. As proposed in the Notice of AGM, all Resolutions were decided by poll vote. Resolutions 1 - 8 were passed as ordinary resolutions and resolutions 9 - 11 were passed as special resolutions. RESOLUTION VOTES FOR % OF VOTES CAST VOTES AGAINST % OF VOTES CAST VOTES CAST IN TOTAL TOTAL VOTES CAST AS A % OF ISSUED SHARE CAPITAL VOTES WITHHELD 1 To receive the Company's Accounts and the Reports of the Directors and Auditor for the year ended 31 December 2015 73.40% 2 To confirm dividends 74.03% 3 To re-appoint KPMG LLP, London as Auditor 73.87% 4 To authorise the Directors to agree the remuneration of the Auditor 74.02% 5a To re-elect Leif Johansson as a Director 71.96% 5b To re-elect Pascal Soriot as a Director 74.01% 5c To re-elect Marc Dunoyer as a Director 74.00% 5d To re-elect Cori Bargmann as a Director 74.00% 5e To re-elect Geneviève Berger as a Director 74.00% 5f To re-elect Bruce Burlington as a Director 74.00% 5g To re-elect Ann Cairns as a Director 74.01% 5h To re-elect Graham Chipchase as a Director 73.48% 5i To re-elect Jean-Philippe Courtois as a Director 74.00% 5j To re-elect Rudy Markham as a Director 74.00% 5k To re-elect Shriti Vadera as a Director 74.00% 5l To re-elect Marcus Wallenberg as a Director 71.91% 6 To approve the Annual Report on Remuneration for the year ended 31 December 2015 73.81% 7 To authorise limited EU political donations 73.41% 8 To authorise the Directors to allot shares 73.87% 9 To authorise the Directors to disapply pre-emption rights 73.82% 10 To authorise the Company to purchase its own shares 74.01% 11 To reduce the notice period for general meetings 73.87% Issued capital As at 27 April 2016, the number of issued shares of the Company was 1,264,542,488 ordinary shares, which was the total number of shares entitling the holders to attend and vote for or against all the resolutions at the AGM. In accordance with the Company's Articles of Association, on a poll every member present in person or by proxy has one vote for every share held. A C N Kemp Company Secretary 29 April 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:29 April 2016 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
